

115 S2941 RS: Strengthening the Cooperative Observer Program Act of 2018
U.S. Senate
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 644115th CONGRESS2d SessionS. 2941[Report No. 115–357]IN THE SENATE OF THE UNITED STATESMay 23, 2018Mr. Thune (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationNovember 14, 2018Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo improve the Cooperative Observer Program of the National Weather Service, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Strengthening the Cooperative Observer Program Act of 2018.
		2.Improvements to Cooperative Observer Program of National Weather Service
 (a)In generalThe Under Secretary of Commerce for Oceans and Atmosphere, acting through the National Weather Service, shall improve the Cooperative Observer Program by—
 (1)providing support to— (A)State-coordinated programs relating to the Program; and
 (B)States and regions where observations provided through the Program are scarce; (2)working with State weather service headquarters to increase participation in the Program and to add stations in States and regions described in paragraph (1)(B);
 (3)where feasible, ensuring that data streams from stations that have been contributing data to the Program for more than 50 years are maintained and continually staffed by volunteers;
 (4)prioritizing the recruitment of new volunteers for the Program; (5)ensuring that opportunities exist for automated reporting to lessen the burden on volunteers to collect and report data by hand; and
 (6)ensuring that integrated reporting is available for qualitative observations that cannot be automated, such as snow observations and hazardous weather events, to ensure that volunteers in the Program can report and upload observations quickly and easily.
 (b)Coordination with States and regionsNot less frequently than every 180 days, the National Weather Service shall coordinate with State and regional offices with respect to the status of Cooperative Observer Program stations.
 (c)Coordination with Federal agenciesThe National Weather Service shall coordinate with other Federal agencies, including the Forest Service, the Department of Agriculture, and the United States Geological Survey, to leverage opportunities to grow the Cooperative Observer Program network and to more effectively use existing infrastructure, weather stations, and staff of the Program.
	
 1.Short titleThis Act may be cited as the Strengthening the Cooperative Observer Program Act of 2018.
		2.Improvements to Cooperative Observer Program of National Weather Service
 (a)In generalThe Under Secretary of Commerce for Oceans and Atmosphere, acting through the National Weather Service, shall improve the Cooperative Observer Program by—
 (1)providing support to— (A)State-coordinated programs relating to the Program; and
 (B)States and regions where observations provided through the Program are scarce; (2)working with State weather service headquarters to increase participation in the Program and to add stations in States and regions described in paragraph (1)(B);
 (3)where feasible, ensuring that data streams from stations that have been contributing data to the Program for more than 50 years are maintained and continually staffed by volunteers;
 (4)prioritizing the recruitment of new volunteers for the Program; (5)ensuring that opportunities exist for automated reporting to lessen the burden on volunteers to collect and report data by hand; and
 (6)ensuring that integrated reporting is available for qualitative observations that cannot be automated, such as drought conditions, snow observations, and hazardous weather events, to ensure that volunteers in the Program can report and upload observations quickly and easily.
 (b)Coordination with States and regionsNot less frequently than every 180 days, the National Weather Service shall coordinate with State and regional offices with respect to the status of Cooperative Observer Program stations.
 (c)Coordination with Federal agenciesThe National Weather Service shall coordinate with other Federal agencies, including the Forest Service, the Department of Agriculture, and the United States Geological Survey, to leverage opportunities to grow the Cooperative Observer Program network and to more effectively use existing infrastructure, weather stations, and staff of the Program.November 14, 2018Reported with an amendment